Citation Nr: 0803793	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-38 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date than May 29, 
2002 for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an earlier effective date than May 29, 
2002 for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
bilateral hearing loss and assigned May 29, 2002 as the 
effective date for service connection, and granted service 
connection for tinnitus and assigned May 29, 2002 as the 
effective date for service connection.  

This case was remanded by the Board in May 2007 to comply 
with due process by issuing a statement of the case on the 
inextricably intertwined issue of clear and unmistakable 
error (CUE) in a 1948 rating decision denials of service 
connection for bilateral hearing loss.  The statement of the 
case was issued in June 2007; the veteran did not enter a 
substantive appeal; and the case has now been returned to the 
Board further appellate consideration on the earlier 
effective date issues.


FINDINGS OF FACT

1.  The veteran's claim to reopen service connection for 
bilateral hearing loss was denied in an August 2000 rating 
decision; notice of this decision was issued on August 14, 
2000; and the veteran did not enter a notice of disagreement 
with this decision within one year of issuance of notice of 
the decision.  

2.  The veteran's claim to reopen service connection for 
bilateral hearing loss with associated medical evidence was 
received by VA on May 29, 2002.   

3.  Entitlement to service connection for bilateral hearing 
loss arose on May 29, 2002.

4.  The veteran's original claim for service connection for 
tinnitus was received by VA on October 15, 2002.  

5.  Entitlement to service connection for tinnitus arose on 
January 2, 2003. 


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective than May 29, 2002 
for the grant of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 5110, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.400 (2007). 

2.  The criteria for an earlier effective than May 29, 2002 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  The veteran was provided notice regarding 
effective dates in a September 2006 letter.  In March 2005, 
the veteran indicated that he had no additional information 
or evidence to submit.  In March 2007, the representative 
indicated that the presentation already made was adequate.  

In this case, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.

Earlier Effective Date for Service Connection for Hearing 
Loss

In this case, the veteran's claim for service connection for 
bilateral hearing loss was denied in rating decisions in July 
and September 1948.  In March 1999, the veteran requested 
that his claim be reopened, and the claim to reopen service 
connection for bilateral hearing loss was denied in an August 
2000 rating decision.  Notice of this decision was issued on 
August 14, 2000.  The veteran did not enter a notice of 
disagreement with this decision within one year of issuance 
of notice of the decision.  Consequently, the August 2000 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The veteran's claim to reopen service connection for 
bilateral hearing loss was received by VA on May 29, 2002.  
The February 2003 rating decision on appeal granted service 
connection for bilateral hearing loss and assigned May 29, 
2002 as the effective date for service connection.  

Pursuant to 38 C.F.R. § 3.104(a) (2007), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. 
§ 5108.  An exception to this rule is when VA has made a 
clear and unmistakable error (CUE) in its decision pursuant 
to 38 C.F.R. § 3.105.  In this case, although the veteran 
generally, but not specifically, alleged clear and 
unmistakable error in the 1948 rating decision denials of 
service connection for bilateral hearing loss, the issue of 
CUE was addressed and denied in an August 2004 rating 
decision that also became final.  

In the August 2004 rating decision, the RO addressed the 
veteran's claim of CUE in 1948 rating decisions that denied 
service connection for bilateral hearing loss.  The veteran's 
a notice of disagreement with this decision was received in 
September 2004 (on a VA Form 9).  In June 2007, pursuant to a 
May 2007 Board remand, the RO issued a statement of the case 
that addressed the issue of CUE in the 1948 rating decisions.  
The record reflects that, subsequent to the issuance of the 
June 2007 statement of the case, the veteran did not enter a 
substantive appeal to the CUE issue.  Consequently, the 
August 2004 rating decision finding of no CUE in 1948 final 
rating decisions itself became a final decision.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 
20.1103 (2007). 
 
Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.
In cases involving new and material evidence, where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a)(West 2002 & Supp. 2007).

In this case, the veteran's claim to reopen service 
connection for bilateral hearing loss was received by VA on 
May 29, 2002.  In this case, entitlement to service 
connection for bilateral hearing loss arose on May 29, 2002, 
the date a private medical nexus opinion that related the 
veteran's currently diagnosed bilateral hearing loss 
disability to service was received at VA.  In this veteran's 
case, the date entitlement to service connection arose, May 
29, 2002, is the same as the date of receipt of claim to 
reopen; therefore, the proper effective date for the reopened 
claim is May 29, 2002.  38 C.F.R. § 3.400(q)(1)(ii).  For 
these reasons, the Board finds that the criteria for an 
earlier effective than May 29, 2002 for the grant of service 
connection for bilateral hearing loss have not been met.  38 
U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  



Earlier Effective Date for Service Connection for Tinnitus

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110(a), which provides that, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."    The effective date of an award 
for direct service connection is the day following separation 
from active service or date entitlement arose if claim is 
received within one year after separation from service; 
otherwise, the effective date of an award for direct service 
connection is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).   

 The veteran's original claim for service connection for 
tinnitus was received by VA on October 15, 2002.  The May 29, 
2002 claim in the form of the veteran's written statement 
mentions bilateral hearing loss, but does not mention 
tinnitus or indicate any intent to claim service connection 
for tinnitus.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a).  Likewise, the medical evidence that the 
veteran submitted on May 29, 2002, private audiological 
report, examination report, and medical nexus opinion from 
John Li, M.D., does not include any history, complaints, 
findings, diagnosis, or medical nexus opinion regarding 
tinnitus.  

In a statement received at VA on October 15, 2002, the 
veteran's representative wrote that, in the May 29, 2002 
letter/claim, the veteran was "RE-OPENING" a claim for 
service connection for tinnitus.  In fact, there had been no 
previous claim for service connection for tinnitus, and no 
previous denials of service connection for tinnitus.  The 
representative's October 15, 2002 statement is the first 
expression of a desire to claim service connection for 
tinnitus.  For these reasons, the Board finds that the 
veteran's original claim for service connection for tinnitus 
was first received by VA on October 15, 2002.  

The Board further finds that entitlement to service 
connection for tinnitus did not arise until January 2, 2003, 
the date the VA audiology examination report first showed a 
diagnosis of tinnitus and included a nexus opinion relating 
the diagnosed tinnitus to acoustic trauma in service.  

In this veteran's case, the RO assigned an effective date of 
May 29, 2002 for the grant of service connection for 
tinnitus.  In the February 2003 rating decision on appeal, 
the RO did not explain why it assigned an effective of May 
29, 2002 for the grant of service connection for tinnitus, 
but appears to have found that either the claim for service 
connection for tinnitus was received on May 29, 2002, or that 
entitlement to service connection for tinnitus arose on May 
29, 2002.  The controlling effective date regulation provides 
that an award for direct service connection is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).  As the date of receipt 
of the veteran's claim for tinnitus in this case was October 
15, 2002, and the date entitlement arose was January 2, 2003, 
there is no legal basis for granting an effective date for 
service connection for tinnitus earlier than May 29, 2002.  
For these reasons, the claim for an earlier effective date 
than May 29, 2002 for the grant of service connection for 
tinnitus must be denied. 


ORDER

An earlier effective date than May 29, 2002 for the grant of 
service connection for bilateral hearing loss is denied.

An earlier effective date than May 29, 2002 for the grant of 
service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


